557 F.3d 593 (2009)
Roy C. LEWELLEN, Appellant,
v.
WILDLIFE FARMS II, LLC, et al., Appellees.
No. 08-2046.
United States Court of Appeals, Eighth Circuit.
Submitted: December 12, 2008.
Filed: February 19, 2009.
Rehearing and Rehearing En Banc Denied March 25, 2009.
Jeff Rosenweig, argued, Little Rock, AR, for appellant.
Stuart W. Hankins, argued, North Little Rock, AR, for appellees.
Before LOKEN, Chief Judge, BEAM, Circuit Judge, and KYLE,[1] District Judge.
KYLE, District Judge.
Attorney Roy C. Lewellen challenges the bankruptcy court's[2] order, and the district court's[3] affirmance thereof, imposing *594 a $10,000 sanction against him pursuant to Bankruptcy Rule 9011. The sanction resulted from Lewellen's filing of a Motion for Relief from Stay, which both the bankruptcy court and the district court found to be legally baseless and filed for the improper purpose of hindering the sale of land and harassing opposing parties.
After careful review of the proceedings below, including the thorough and well-reasoned opinions of both the bankruptcy court[4] and the district court,[5] we conclude that both the imposition of monetary sanctions and the amount thereof were warranted by the facts of the case and imposed in compliance with the applicable legal standards. Accordingly, we affirm. See 8th Cir. R. 47B.
NOTES
[1]  The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, sitting by designation.
[2]  The Honorable James G. Mixon, United States Bankruptcy Judge for the Eastern District of Arkansas.
[3]  The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.
[4]  In re Robinson, 373 B.R. 612 (Bankr. E.D.Ark.2007).
[5]  In re Robinson, Nos. 4:07MC00005 JMM, 4:07MC00006 JMM, 4:07CV000489 JMM, 2:07CV000089 JMM, 2:07CV000129 JMM, 2:07CV000130 JMM, 2:07MC000001 JMM, 2:08CV000014 JMM, 2008 WL 1697129 (E.D.Ark. Apr. 10, 2008).